UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 1-33926 ARABIAN AMERICAN DEVELOPMENT COMPANY (Exact name of registrant as specified in its charter) DELAWARE 75-1256622 (State or other jurisdiction of (I.R.S. employer incorporation or organization) identification no.) 1600 Hwy 6 South, Suite 240 Sugar Land, Texas (Zip code) (Address of principal executive offices) Registrant’s telephone number, including area code:(409) 385-8300 P. O. Box 1636 Silsbee, Texas 77656 Former name, former address and former fiscal year, if changed since last report. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer _X_ Non-accelerated filerSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes NoX_ Number of shares of the Registrant's Common Stock (par value $0.10 per share), outstanding at May 3, 2010: 23,450,745. TABLE OF CONTENTS Item Number and Description PART I – FINANCIAL INFORMATION ITEM 1.Financial Statements Consolidated Balance Sheets 1 Consolidated Statements of Income 2 ConsolidatedStatement of Stockholders’ Equity 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 ITEM 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 ITEM 3.Quantitative and Qualitative Disclosures About Market Risk 17 ITEM 4.Controls and Procedures 17 PART II – OTHER INFORMATION ITEM 1.Legal Proceedings 18 ITEM 1A.Risk Factors 18 ITEM 6.Exhibits 18 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS MARCH 31, (unaudited) DECEMBER 31, ASSETS Current Assets Cash and cash equivalents $ $ Trade Receivables, net of allowance for doubtful accounts of $126,500 and $126,500, respectively Current portion of notes receivable, net of discount of $9,276 and $16,109,respectively Prepaid expenses and other assets Financial contracts - Inventories Deferred income taxes Taxes receivable Total current assets Property, Pipeline and Equipment Less: Accumulated Depreciation ) ) Net Property, Pipeline and Equipment Investment in AMAK Mineral Properties in the United States Notes Receivable, net of discount of $134 and $684, respectively, net of current portion Other Assets TOTAL ASSETS $ $ LIABILITIES Current Liabilities Accounts payable $ $ Accrued interest Current portion of derivative instruments Accrued liabilities Accrued liabilities in Saudi Arabia Notes payable Current portion of post retirement benefit Current portion of long-term debt Current portion of other liabilities Total current liabilities Long-Term Debt, net of current portion Post Retirement Benefit, net of current portion Derivative instruments, net of current portion Other Liabilities, net of current portion Deferred Income Taxes Total liabilities EQUITY Common Stock-authorized 40,000,000 shares of $.10 par value; issued and outstanding,23,450,745 and 23,433,995 shares in2010 and 2009, respectively Additional Paid-in Capital Accumulated Other Comprehensive Loss ) ) Retained Earnings Total Arabian American Development Company Stockholders’ Equity Noncontrolling Interest Total equity TOTAL LIABILITIES AND EQUITY $ $ See notes to consolidated financial statements. 1 ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) THREE MONTHS ENDED MARCH 31, REVENUES Petrochemical Product Sales $ $ Transloading Sales Processing Fees OPERATING COSTS AND EXPENSES Cost of Petrochemical Product Sales and Processing (includingdepreciation of $569,180 and $552,564,respectively) GROSS PROFIT GENERAL AND ADMINISTRATIVE EXPENSES General and Administrative Depreciation OPERATING INCOME OTHER INCOME (EXPENSE) Interest Income Interest Expense ) ) Miscellaneous Income (Expense) INCOME BEFORE INCOME TAXES INCOME TAXES NET INCOME $ $ NET LOSS ATTRIBUTABLE TONONCONTROLLING INTEREST - NET INCOME ATTRIBUTABLE TO ARABIAN AMERICAN DEVELOPMENT COMPANY $ $ Basic Earnings per Common Share Net Income attributable to ArabianAmerican Development Company $ $ Basic Weighted Average Number of Common Shares Outstanding Diluted Earnings per Common Share Net Income attributable to ArabianAmerican Development Company $ $ Diluted Weighted Average Number of Common Shares Outstanding See notes to consolidated financial statements. 2 ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, 2010 ARABIAN AMERICAN DEVELOPMENT STOCKHOLDERS ACCUMULATED COMMON STOCK ADDITIONAL PAID-IN OTHER COMPREHENSIVE RETAINED NON- CONTROLLING TOTAL SHARES AMOUNT CAPITAL INCOME (LOSS) EARNINGS TOTAL INTEREST EQUITY DECEMBER 31, 2009 $ $ $ ) $ Stock options Issued toDirectors Issued toEmployees Stock issued toDirectors Stock issued toEmployees Unrealized Gain on Interest Rate Swap (net of income tax expense of $80,576) Net Income ComprehensiveIncome MARCH 31, 2010 $ $ $ ) $ See notes to consolidated financial statements. 3 ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) THREE MONTHS ENDED MARCH 31, OPERATING ACTIVITIES Net Income $ $ Adjustments to Reconcile Net Income Attributable to Arabian American Development Company To Net Cash Provided by Operating Activities: Depreciation Accretion of Notes Receivable Discounts ) ) Unrealized (Gain)/Loss on Derivative Instruments ) ) Stock-based Compensation Deferred Income Taxes ) Postretirement Obligation ) Loss attributable to noncontrolling interest ) Changes in Operating Assets and Liabilities: Increase in Trade Receivables ) ) Decrease in Notes Receivable (Increase) Decrease in Income Tax Receivable ) (Increase) Decrease in Inventories ) Decrease in Derivative Instrument Deposits (Increase) Decrease in Prepaid Expenses ) Increase in Accounts Payable and Accrued Liabilities Increase (Decrease) in Accrued Interest ) Increase in Other Liabilities Increase in Accrued Liabilities in Saudi Arabia Cash Provided by Operating Activities INVESTING ACTIVITIES Additions to Property, Pipeline and Equipment ) ) Additions to Mineral Properties in the U.S. ) Cash Used in Investing Activities ) ) FINANCING ACTIVITIES Additions to Long-Term Debt Repayment of Long-Term Debt ) ) Cash Provided by (Used in) Financing Activities ) NET INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ Supplemental disclosure of cash flow information: Cash payments for interest $ $ Supplemental disclosure of non-cash items: Capital expansion amortized to depreciation expense $ $ Unrealized loss on interest rate swap, net of tax benefit $ $ See notes to consolidated financial statements. 4 ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. BASIS OF PRESENTATION The accompanying interim consolidated financial statements and footnotes thereto are unaudited.In the opinion of the management of Arabian American Development Company (the “Company”), these statements include all adjustments, which are of a normal recurring nature, necessary to present a fair statement of the Company’s results of operations, financial position and cash flows for the periods presented.Unless the context requires otherwise, references to “we,” “us,” “our,” and the “Company” are intended to mean consolidated Arabian American Development Company and its subsidiaries. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (GAAP) requires management to make estimates and assumptions that affect the amounts of assets, liabilities, revenue, costs, expenses, and gains and losses not affecting retained earnings that are reported in the Consolidated Financial Statements and accompanying disclosures.Actual results may be different.See the Company’s 2009 Annual Report on Form 10-K for a discussion of the Company’s critical accounting estimates. Interim results are not necessarily indicative of results for a full year.The information in this Form 10-Q should be read in conjunction with the Company’s 2009 Annual Report on Form 10-K. These consolidated financial statements include the accounts of the Company and its wholly-owned subsidiary, American Shield Refining Company (the “Petrochemical Company” or “ASRC”), which owns all of the capital stock of Texas Oil and Chemical Company II, Inc. (“TOCCO”). TOCCO owns all of the capital stock of South Hampton Resources, Inc., (“South Hampton”).South Hampton owns all of the capital stock of Gulf State Pipe Line Company, Inc. (“Gulf State”). The Company owns 100% of the capital stock of South Hampton Resources International, SL (“SHRI”) located in Spain and a 41% interest in Al Masane Al Kobra Mining Company (“AMAK”), a Saudi Arabian closed joint stock company which owns and is developing mining assets in Saudi Arabia.The Company also owns approximately 55% of the capital stock of a Nevada mining company, Pioche-Ely Valley Mines, Inc. (“Pioche”), which does not conduct any substantial business activity. We operate in one segment and all revenue originates from United States sources and all long-lived assets owned are located in the United States. The consolidated financial statements include the financial position, results of operations, and cash flows of Pioche. Other entities which are not controlled but over which the Company has the ability to exercise significant influence, are accounted for using the equity method. Investments in which the Company does not have significant influence are accounted for using the cost method of accounting. Under the cost method, earnings are recognized only to the extent received or receivable. 2. RECENT ACCOUNTING PRONOUNCEMENTS In December 2009 the FASB issued Accounting Standards Update (“ASU”) 2009-16, Topic 860 in Accounting Standard Codification (“ASC”) Transfers and Servicing. This statement removes the concept of a qualifying special-purpose entity which was primarily codified into Topic 810 in the ASC, Consolidation of Variable Interest Entities.This statement must be applied as of the beginning of each reporting entity’s first annual reporting period that begins after November15, 2009, for interim periods within that first annual reporting period and for interim and annual reporting periods thereafter. Topic 860 is effective for the quarter ended March 31, 2010. The Company adopted Topic 860 and application of this update had no impact on the Company’s consolidated financial statements. In December 2009 the FASB issued ASU No. 2009-17, Consolidations (Topic 810) - Improvements to Financial Reporting by Enterprises Involved with Variable Interest Entities.This statement requires an analysis of existing investments to determine whether variable interest or interests gives the Company a controlling financial interest in a variable interest entity. This analysis identifies the primary beneficiary of a variable interest entity as the enterprise that has both the power to direct the activities of significant impact on a variable interest entity and the obligation to absorb losses or receive benefits from the variable interest entity that could potentially be significant to the variable interest entity. This statement requires ongoing reassessments of whether an enterprise is the primary beneficiary of a variable interest entity. This statement is effective as of the beginning of each reporting entity’s first annual reporting period that begins after November15, 2009, for interim periods within that first annual reporting period, and for interim and annual reporting periods thereafter. ASU 2009-17 is effective for the quarter ended March 31, 2010, and application of this update had no impact on the Company’s consolidated financial statements. 5 In June 2009 the SEC released Update of Codification of Staff Accounting Bulletins. This update amends or rescinds existing portions of the interpretive guidance included in the SEC’s Staff Accounting Bulletin Series to be consistent with the authoritative accounting guidance of SFAS No. 141 (revised 2007), “Business Combinations” (“SFAS 141(R)”), primarily codified into Topic 805 in the ASC and SFAS No. 160, “Non-controlling Interests in Consolidated Financial Statements” (“SFAS 160”), primarily codified into ASC 810-10-65. This update is effective for the quarter ended March 31, 2010, and application of this update had no impact on the Company’s consolidated financial statements. In January 2010 the FASB issued ASU No. 2010-06, Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements. This ASU requires some new disclosures and clarifies some existing disclosure requirements about fair value measurement as set forth in Codification Subtopic 820-10.ASU 2010-06 amends Codification Subtopic 820-10 to now require a reporting entity to disclose separately the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurements and describe the reasons for the transfers; and in the reconciliation for fair value measurements using significant unobservable inputs, a reporting entity should present separately information about purchases, sales, issuances and settlements.In addition, ASU 2010-06 clarifies the disclosures for reporting fair value measurement for each class of assets and liabilities and the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements.ASU 2010-06 is effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances and settlements in the roll forward of activity in Level 3 fair value measurements. Those disclosures are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years. Early application is permitted.The Company is currently evaluating the impact of the disclosures about purchases, sales, issuances and settlements in the roll forward of activity in Level 3 fair value measurements. The Company adopted provisions of ASU 2009-06 that were effective after December 15, 2009, and the application of those provisions are found in Note 8 of the Company’s consolidated financial statements. In February2010 the FASB issued ASU No.2010-09, Subsequent Events (Topic 855): Amendments to Certain Recognition and Disclosure Requirements. ASU 2010-09 reiterates that an SEC filer is required to evaluate subsequent events through the date that the financial statements are issued and eliminates the required disclosure of the date through which subsequent events have been evaluated. The updated guidance was effective upon issuance and its adoption had no impact on the Company’s consolidated financial statements. 3. INVENTORIES Inventories include the following: March 31, 2010 December 31, 2009 Raw material $ $ Petrochemical products Total inventory $ $ Inventories are recorded at the lower of cost, determined on the last-in, first-out method (LIFO), or market.At March 31, 2010, current cost exceeded LIFO value by approximately $1,503,000.At December 31, 2009, current cost exceeded LIFO value by approximately $1,098,000. Inventories serving as collateral for the Company’s line of credit with a domestic bank were $3.55 million and $3.33 million at March 31, 2010, and December 31, 2009, respectively (see Note 6). 4. PROPERTY, PIPELINE AND EQUIPMENT March 31, 2010 December 31, 2009 Platinum catalyst $ $ Land Property, pipeline and equipment Construction in progress Total property, pipeline and equipment Less accumulated depreciation andamortization ) ) Net property, pipeline and equipment $ $ Property, pipeline, and equipment serve as collateral for a $14.0 million term loan with a domestic bank (see Note 6). 6 Catalyst amortization relating to the platinum catalyst which is included in cost of sales was $3,281 and $3,281 for the three months ended March 31, 2010, and 2009, respectively. 5. NET INCOME PER COMMON SHARE ATTRIBUTABLE TO ARABIAN AMERICAN DEVELOPMENT CO. The following table (in thousands, except per share amounts) sets forth the computation of basic and diluted net income per share attributable to Arabian American Development Co. for the three months ended March 31, 2010 and 2009, respectively. Three Months Ended Three Months Ended March 31, 2010 March 31, 2009 Per Share Per Share Income Shares Amount Income Shares Amount Basic Net Income per Share: Net Income $ Dilutive stock options outstanding Diluted Net Income per Share: Net Income $ At March 31, 2010, and 2009, 71,667 and 535,000 potential common stock shares were issuable upon the exercise of options.Inclusion of the Company’s options in diluted net income per share for the three months ended March 31, 2010, and 2009, has an anti-dilutive effect because the average market price of the Company’s common stock for the three months ended March 31, 2010, and 2009, was less than the weighted average exercise price of the outstanding options. 6. LIABILITIES AND LONG-TERM DEBT In September 2007 we entered into a $10.0 million term loan agreement with a domestic bank to finance the expansion of the petrochemical facility.An amendment was entered into in November 2008 which increased the term loan to $14.0 million due to the increased cost of the expansion.This note is secured by property, pipeline and equipment. The agreement expires October 31, 2018.At March 31, 2010, there was a short-term amount of $1,400,000 and a long-term amount of $10,600,000 outstanding. At December 31, 2009, there was a short-term amount of $1,400,000 and a long-term amount of $10,950,000 outstanding.The interest rate on the loan varies according to several options.At March 31, 2010, and December 31, 2009, the rate was 3.0%.Interest is paid monthly. In May 2006 we entered into a $12.0 million revolving loan agreement with a domestic bank secured by accounts receivable and inventory.An amendment was entered into on July 8, 2009, which extended the termination date to June 30, 2011.Additional amendments were entered into during 2008 which ultimately increased the availability of the line to $21.0 million and subsequently reduced it to $18.0 million based upon the Company’s accounts receivable and inventory.At March 31, 2010, and December 31, 2009, there was a long-term amount outstanding of $13,489,488 and $12,489,488, respectively. The credit agreement contains a sub-limit of $3.0 million available to be used in support of the hedging program.The interest rate on the loan varies according to several options.At March 31, 2010, and December 31, 2009, the rate was 3.0%.The borrowing base is determined by a formula in the loan agreement. If the amount outstanding exceeds the borrowing base, a principal payment is due to reduce the amount outstanding to the calculated borrowing base.Interest is paid monthly.Loan covenants that must be maintained quarterly include EBITDA, capital expenditures, dividends payable to parent, and leverage ratio. Interest on the loan is paid monthly and a commitment fee of 0.25% is due quarterly on the unused portion of the loan. At March 31, 2010, approximately $28,000 was available to be drawn. We currently have a supplier who is the sole provider of South Hampton’s feedstock, although other sources are available.The account is on open status.In 2007 South Hampton and the supplier entered into an agreement, which expires seven years from the date of initial operation, for construction of a tank and pipeline connection for the handling of feedstock.In the event of default, South Hampton is obligated to reimburse the supplier for the unamortized portion of the cost of the tank. The tank was placed in service in July 2007.Therefore, at March 31, 2010, 2.75 years of the 7 year agreement have elapsed.The tank lease and pipeline connection agreement replaced a previous lease and pipeline connection agreement that had been in place since 1985 with a different vendor. 7 7.DERIVATIVE INSTRUMENTS Feedstock, Crude and Natural Gas Contracts Hydrocarbon based manufacturers such as the Company are significantly impacted by changes in feedstock and natural gas prices.Not considering derivative transactions, feedstock and natural gas used for the three months ended March 31, 2010, and 2009, represented approximately 83.4% and 74.1% of our operating expenses, respectively. On February 26, 2009, the Board of Directors adopted a new resolution regarding derivative transactions.The 2009 resolution allows the Company to establish a commodity futures account for the purpose of maximizing Company resources and reducing the Company’s risk as pertaining to its purchases of natural gas and feedstock for operational purposes by employing a four step process. This process, in summary, includes, (1) education of Company employees who are responsible for carrying out the policy, (2) adoption of a derivatives policy by the Board explaining the objectives for use of derivatives including accepted risk limits, (3) implementation of a comprehensive derivative strategy designed to clarify the specific circumstances under which the Company will use derivatives, and (4) establishment and maintenance of a set of internal controls to ensure that all of the derivatives transactions taking place are authorized and in accord with the policies and strategies that have been enacted.On August 31, 2009, the Company adopted a formal risk management policy which incorporates the above process, as well as, establishes a “hedge committee” for derivative oversight.On January 28, 2010, we appointed the hedge committee to oversee transactions. The Company endeavors to acquire feedstock and natural gas at the lowest possible cost.The primary feedstock (natural gasoline) is traded over the counter and not on organized futures exchanges.Financially settled instruments (fixed price swaps) are the principal vehicle used to give some predictability to feed prices. We do not purchase or hold any derivative financial instruments for trading purposes. The derivative agreements currently in place are not designated as hedges per ASC Topic 815, Derivatives and Hedging.As of March 31, 2010, South Hampton had committed to derivative contracts with settlement dates through September 2010. The following tables detail (in thousands) the impact the agreements had on the financial statements: Three Months Ended March 31, Unrealized gain/(loss) $ $ Realized gain/(loss) ) ) Net gain (loss) $ $ March 31, 2010 December 31, 2009 Fair value of derivative asset $ $ The realized and unrealized gains/ (losses) are recorded in Cost of Petrochemical Product Sales and Processing for the periods ended March 31, 2010, and 2009. Interest Rate Swap On March 21, 2008, we entered into an interest rate swap agreement with Bank of America related to the $10.0 million term loan secured by property, pipeline and equipment. The effective date of the interest rate swap agreement is August 15, 2008, and terminates on December 15, 2017.As part of the interest rate swap agreement we will receive credit for payments of interest made on the term loan based upon the London InterBank Offered Rate (LIBOR) and will pay Bank of America an interest rate of 5.83% less the credit on the interest rate swap.We have designated the transaction as a cash flow hedge according to ASC Topic 815, Derivatives and Hedging.Beginning on August 15, 2008, the derivative instrument was reported at fair value with any changes in fair value reported within other comprehensive income (loss) in the Company’s Statement of Stockholders’ Equity.The Company entered into the interest rate swap to minimize the effect of changes in the LIBOR rate. 8 The following tables detail (in thousands) the impact the agreement had on the financial statements: March 31, O Other Comprehensive Loss Cumulative loss $ ) $ ) Deferred tax benefit Net cumulative loss $ ) $ ) Interest expense reclassified from other comprehensive loss $ $ March 31,2010 December 31, 2009 Fair value of derivative liability $ $ The cumulative loss from the changes in the swap contract’s fair value that is included in other comprehensive loss will be reclassified into income when interest is paid. The net amount of pre-tax loss in other comprehensive income (loss) as of March 31, 2010, predicted to be reclassified into earnings within the next 12 months is approximately $433,000. See further discussion of the fair value of the derivative instruments in Note 8. 8. FAIR VALUE MEASUREMENTS The carrying value of cash and cash equivalents, taxes receivable, accrued interest, accrued liabilities, accrued liabilities in Saudi Arabia and other liabilities approximate the fair value due to the immediate or short-term maturity of these financial instruments. The carrying value of notes receivable approximates the fair value due to its short-term nature and historical collectability. The fair value of variable rate long term debt and notes payable reflect recent market transactions and approximate carrying value.The fair value of the derivative instruments are described below. The Company follows the fair value guidance found in ASC Topic 820, Fair Value Measurements and Disclosures, which defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements.ASC Topic 820 applies to reported balances that are required or permitted to be measured at fair value under existing accounting pronouncements.ASC Topic 820 emphasizes that fair value, among other things, is based on exit price versus entry price, should include assumptions about risk such as nonperformance risk in liability fair values, and is a market-based measurement, not an entity-specific measurement. When considering the assumptions that market participants would use in pricing the asset or liability, ASC Topic 820 establishes a fair value hierarchy that distinguishes between market participant assumptions based on market data obtained from sources independent of the reporting entity (observable inputs that are classified within Levels 1 and 2 of the hierarchy) and the reporting entity’s own assumptions about market participant assumptions (unobservable inputs classified within Level 3 of the hierarchy). The fair value hierarchy prioritizes inputs used to measure fair value into three broad levels. Level 1 inputs Level 1 inputs utilize quoted prices (unadjusted)in active markets for identical assets or liabilities that the Company has the ability to access. Level 2 inputs Level 2 inputs are inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.Level 2 inputs may include quoted prices for similar assets and liabilities in active markets, as well as inputs that are observable for the asset or liability (other than quoted prices), such as interest rates, foreign exchange rates, and yield curves that are observable at commonly quoted intervals. Level 3 inputs Level 3 inputs are unobservable inputs for the asset or liability, which is typically based on an entity’s own assumptions, as there is little, if any, related market activity. In instances where the determination of the fair value measurement is based on inputs from different levels of the fair value hierarchy, the level in the fair value hierarchy within which the entire fair value measurement falls is based on the lowest level input that is significant to the fair value measurement in its entirety. The Company’s assessment of the significance of a particular input to the fair value measurement in its entirety requires judgment and considers factors specific to the asset or liability. 9 Commodity Financial Instruments We periodically enter into financial instruments to hedge the cost of natural gasoline (the primary feedstock) and natural gas (used as fuel to operate the plant).South Hampton uses financial swaps on feedstock and options on natural gas to limit the effect of significant fluctuations in price on operating results. In the third quarter of 2008 the Company also began using crude oil options as a method of hedging feedstock prices over longer periods of time.The use of crude oil options was discontinued in late 2008.South Hampton did not designate these financial instruments as hedging transactions under ASC Topic 815. We assess the fair value of the financial swaps on feedstock using quoted prices in active markets for identical assets or liabilities (Level 1 of fair value hierarchy).We assess the fair value of the options held to purchase crude oil and natural gas using a pricing valuation model.This valuation model considers various assumptions, including publicly available forward prices for crude, time value, volatility factors and current market and contractual prices for the underlying instrument, as well as other relevant economic measures (Level 2 of fair value hierarchy). Interest Rate Swap In March 2008 we entered into an interest rate swap agreement with Bank of America related to the $10.0 million term loan secured by property, pipeline and equipment.The interest rate swap was designed to minimize the effect of changes in the LIBOR rate.We have designated the interest rate swap as a cash flow hedge under ASC Topic 815, Derivatives and Hedging. South Hampton assesses the fair value of the interest rate swap using a present value model that includes quoted LIBOR rates and the nonperformance risk of the Company and Bank of America based on the Credit Default Swap Market (Level 2 of fair value hierarchy). The following items are measured at fair value on a recurring basis subject to disclosure requirements of ASC Topic 820 at March 31, 2010. Assets and Liabilities Measured at Fair Value on a Recurring Basis Fair Value Measurements Using March 31, 2010 Level 1 Level 2 Level 3 Assets: Natural Gasoline Swaps $ - $ - Liabilities: Natural Gasoline Swaps - - Interest Rate Swap - - The following items are measured at fair value on a recurring basis subject to disclosure requirements of ASC Topic 820 at December 31, 2009. Assets and Liabilities Measured at Fair Value on a Recurring Basis Fair Value Measurements Using December 31, 2009 Level 1 Level 2 Level 3 Liabilities: Interest Rate Swap $ $
